518 N.W.2d 531 (1994)
In the Matter of Wilbert BUCKHALTON.
No. C7-93-528.
Supreme Court of Minnesota.
February 4, 1994.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals affirming the commitment of Wilbert Buckhalton as a "psychopathic personality" as defined by Minn.Stat. § 526.09 (1992) and in State ex rel. Pearson v. Probate Court of Ramsey County, 205 Minn. 545, 287 N.W. 297 (1939), aff'd, 309 U.S. 270, 60 S. Ct. 523, 84 L. Ed. 744 (1940), be, and the same is, affirmed. In In re Blodgett, 510 N.W.2d 910 (Minn.1994), we held that the Psychopathic Personality Statutes, Minn.Stat. §§ 526.09-.10, do not violate the Due Process and Equal Protection Clauses of the Fourteenth Amendment of the United States Constitution. Our holding in Blodgett controls the disposition of this appeal. The decision of the court of appeals affirming the district court's order of commitment is affirmed.
       /s/ Alexander M. Keith
       ALEXANDER M. KEITH,
       Chief Justice